Title: General Orders, 21 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 21st 1776.
Parole Philadelphia.Countersign Quebec.


William Baker of Capt: Johnsons Company, in Col. McDougall’s Regiment, charged with “absenting himself several days from the Camp without permission,” having been tried by a General Court Martial, whereof Col. Webb was President, and found guilty, was sentenced to receive Twenty Lashes. The General approves the sentence, and orders it to be executed, at the usual time and place.
Serjt Ballard, late of General Lee’s Guard, now in Custody, for having presumed to give a pass to a person to cross the East river; appearing to have done it more thro’ Ignorance than Design: The General is pleased to discharge him, but if any inferior officer shall hereafter take such a liberty; he will be severely punished: It being again declared that Passes to Citizens, or Country people, are only to be granted by John Berrian, Henry Wilmot and John Ray Junr or one of them—Passes to officers and soldiers only by a Major General; the Brigadier General of the Brigade to which the person belongs; the Adjutant General, or General’s Secretary, or Aide-de-Camps.
The General has great pleasure in communicating to the officers, and soldiers of this Army, the signal success of the American Arms under General Lee at South Carolina—The Enemy having attempted to land at the same time that a most furious Cannonade for twelve hours was made upon the Fortifications near Charlestown; Both Fleet and Army have been repulsed with great loss by a small number of gallant troops just raised. The Enemy have had one hundred and seventy two men, killed & wounded, among whom were several officers; Two capital Ships much damaged; one Frigate of Twenty-eight Guns entirely lost being abandoned and blown up

by the Crew and others so hurt that they will want great repair before they can be fit for service; And all with a loss on our Part of ten killed and twenty-two wounded. The Firmness, Courage and Bravery of our Troops, has crowned them with immediate Honor. The dying Heroes conjured their Brethren never to abandon the Standard of Liberty, and even those who had lost their Limbs, continued at their posts: Their Gallantry and Spirit extorted applause from their enemies, who dejected & defeated, have retired to their former station, out of the reach of our troops.
This glorious Example of our Troops, under the like Circumstances with us, The General hopes will animate every officer, and soldier, to imitate, and even out do them, when the enemy shall make the same attempt on us: With such a bright example before us, of what can be done by brave and spirited men, fighting in defence of their Country; we shall be loaded with a double share of Shame, and Infamy, if we do not acquit ourselves with Courage, or a determined Resolution to conquer or die: With this hope and confidence, and that this Army will have its equal share of Honour, and Success; the General most earnestly exhorts every officer, and soldier, to pay the utmost attention to his Arms, and Health; to have the former in the best order for Action, and by Cleanliness and Care, to preserve the latter; to be exact in their discipline, obedient to their Superiors and vigilant on duty: With such preparation, and a suitable Spirit, there can be no doubt, but by the blessing of Heaven, we shall repel our cruel Invaders; preserve our Country, and gain the greatest Honor.
A working party of one hundred and fifty men, properly officered, to parade to morrow morning on the Grand parade, six O’Clock, with their Arms and one days provision, to go up to Kingsbridge by water, to relieve the party which went up the 15th Instant; to apply to General Putnam for boats.
The General is much pleased with the alacrity of the men in doing Fatigue duty; and being resolved to ease them as much as the service will admit, directs that until further Orders, the men who are to go upon Fatigue, shall be execused from turning out to their Alarm posts for that day, unless in case of real alarm.
